Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMFOR REPORT INCORPORATED BY REFERENCE We consent to the incorporation by reference in the accompanying Registration Statement on FormS-3 of Summit Financial Group, Inc., of our report dated March17, 2008, relating to our audit of the consolidated financial statements and internal control over financial reporting, which appears in the Annual Report on Form 10-K of Summit Financial Group, Inc. for the year ended December 31, 2007. We also consent to the reference to our Firm under the caption “Experts” in the Prospectus, which is part of the Registration
